Exhibit 10.6

EMPLOYMENT AGREEMENT

 

Parties:    GSI COMMERCE, INC.,    a Delaware corporation (“Employer”)    935
First Avenue    King of Prussia, PA 19406    ROBERT LIEWALD (“Executive”)    412
Monroe Boulevard    King of Prussia, PA 19406 Date:    August 21, 2006

Background: Employer, through its subsidiaries, is a provider of e-commerce
solutions that enable retailers, branded manufacturers, entertainment companies
and professional sports organizations to operate e-commerce businesses (the
“Business”). Employer and Executive were parties to an Employment Agreement,
dated April 23, 2002 (the “Prior Agreement”), pursuant to which Executive was
employed as Executive Vice President, Merchandising. The Prior Agreement expired
on December 31, 2005. During the term of the Prior Agreement, Executive assumed
additional responsibilities with Employer, including business management
responsibility for the partners in Employer’s sporting goods category. Employer
desires to continue to employ Executive, and Executive desires to continue such
employment, on the terms and conditions stated below.

INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual agreements
stated below, Executive and Employer agree as follows:

1. Employment and Term. Employer hereby employs Executive, and Executive accepts
such employment, subject to all of the terms and conditions of this Agreement,
for a term beginning on January 1, 2006 and ending on April 1, 2010, unless
extended in writing by Employer and Executive or sooner terminated in accordance
with other provisions hereof (the “Term”).

2. Position and Duties.

2.1 Executive Vice President, Merchandising. During the Term, Executive will
continue to serve as Executive Vice President, Merchandising. In that capacity,
Executive will have supervision and control over, and responsibility for,
formulating and directing Employer’s overall buying and merchandising strategy
and overseeing the execution of all buying and merchandising programs.



--------------------------------------------------------------------------------

2.2 Executive Vice President, Business Management – Sporting Goods. During the
Term, Executive will also continue to serve as Executive Vice President,
Business Management – Sporting Goods, subject to the provisions of this
Agreement. In that capacity, Executive will have supervision and control over,
and responsibility for, the business management and account management functions
for partners in the sporting goods category of Employer’s Business. Employer and
Executive acknowledge that Employer currently is looking to hire an executive to
take over this responsibility (the “New Business Management Executive”) and that
Employer expects to hire such executive by December 31, 2006. At such time as
Employer hires the New Business Management Executive (the “Transition Date”),
Executive will cease serving as Executive Vice President, Business Management –
Sporting Goods but will continue serving as Executive Vice President,
Merchandising as set forth in Section 2.1.

2.3 Other Responsibilities and Loyalty. Executive will also have such other
responsibilities and duties consistent with his position or positions with
Employer, as may from time to time be prescribed by Employer’s Chief Executive
Officer, President and Chief Operating Officer or Board of Directors. Executive
will devote all of his working time, energy, skill and best efforts to the
performance of his duties hereunder in a manner which will faithfully and
diligently further the business and interests of Employer; provided, however,
that Executive may devote a reasonable amount of time and energy for personal
investment and civic and charitable activities.

2.4 Reporting. Until the Transition Date, Executive will report to, and be
subject to the direction of, Employer’s President and Chief Operating Officer.
On and after the Transition Date, Employer may change Executive’s reporting
responsibility.

3. Compensation, Benefits and Expenses.

3.1 Base Salary. Employer will pay to Executive a minimum annual base salary
(“Base Salary”) of Three Hundred Twenty-five Thousand Five Hundred Dollars
($325,000). Executive’s Base Salary will be payable in accordance with
Employer’s normal payroll practices, subject to payroll deductions and required
withholdings. Executive’s Base Salary will be reviewed from time to time by
Employer’s Board of Directors or Compensation Committee and will be subject to
such annual increases, if any, as may be approved by Employer’s Board of
Directors or Compensation Committee.

3.2 Bonuses.

3.2.1 Annual Bonus. In addition to his Base Salary, Executive will be eligible
to participate in any annual bonus plan made available to similarly situated
employees of the Employer, subject to the terms and provisions thereof.

3.2.2 Signing Bonus. Upon signing this Agreement, Employer will pay to Executive
a one-time bonus of $25,000, subject to payroll deductions and required
withholdings.

 

2



--------------------------------------------------------------------------------

3.2.3 Transition Bonus. In the event that Employer does not hire the New
Business Management Executive by the end of Employer’s fourth fiscal quarter of
2006, and provided that Executive is, at that time, still performing the
responsibilities of Executive Vice President, Business Management – Sporting
Goods, Employer will pay to Executive a bonus of $10,000 as of the last day of
that quarter and will pay Executive an additional bonus of $25,000 as of the
last day of each fiscal quarter thereafter during which Executive continued to
perform the responsibilities of Executive Vice President, Business Management –
Sporting Goods. To the extent that Executive does not perform those
responsibilities for the entirety of a given quarter, the bonus payable by
Employer with respect to that quarter will be prorated based on the number of
days in the quarter during which Executive actually performed such
responsibilities.

3.3 Benefits. Executive will be entitled to participate in any equity incentive,
stock option, stock purchase, profit sharing, savings, bonus, health insurance,
life insurance, group insurance, disability insurance, pension, retirement and
other benefit plans or programs of Employer now existing, or established
hereafter, and offered to similarly situated employees of Employer, subject to
the terms and provisions thereof. Executive acknowledges that Executive’s
participation in the employee benefit plans or programs of Employer are subject
to the terms and conditions of such plan or programs and that Employer may
change its plans or programs.

3.4 Personal Time-off. Executive will be eligible for paid personal time-off in
accordance with Employer’s policy as in effect from time to time.

3.5 Expenses. Employer will reimburse Executive for all actual, ordinary,
necessary and reasonable expenses incurred by Executive in the course of his
performance of services hereunder. If, after the date of this Agreement,
Executive establishes his principal residence at a location more than 50 miles
from Employer’s headquarters in King of Prussia, PA, then beginning on the date
Executive establishes such principal residence and continuing for so long as
Executive is employed by Employer, Employer also will reimburse Executive for
commuting expenses of up $833 per month, subject to payroll deductions and
required withholdings. Executive will properly account for all such expenses.

3.6 Housing Allowance. If, after the date of this Agreement, Executive
establishes his principal residence at a location more than 50 miles from
Employer’s headquarters in King of Prussia, PA, then beginning on the date
Executive establishes such principal residence and continuing for so long as
Executive is employed by Employer, Employer will pay to Executive a housing
allowance of $2,500 per month. This allowance , less payroll deductions and all
required withholdings, will be payable in accordance with Employer’s normal
payroll practices.

4. Termination.

4.1 Termination by Death. If Executive dies, then this Agreement will terminate
immediately, and Executive’s rights to compensation and benefits hereunder will
terminate as of the date of death, except that Executive’s heirs, personal
representatives or estate will be entitled to any unpaid portion of Executive’s
Base Salary and accrued benefits up to the date of termination and any benefits
which are to be continued or paid after the date of termination in accordance
with the terms of the corresponding benefit plans or programs.

 

3



--------------------------------------------------------------------------------

4.2 Termination by Disability. If, as a result of sickness or injury (as defined
in Employer’s group long-term disability insurance policy then in force),
Executive is unable to perform the essential duties of his employment on a
full-time basis, Executive will continue to receive his Base Salary and the
benefits and personal time-off provided for in Section 3.3 through Section 3.6
(to the extent Executive continues to be eligible therefor under the terms of
such benefit plans or programs) for a period of one hundred eighty (180) days
following the Onset of Disability (as defined in this Section 4.2). Any amounts
due to Executive under this Section 4.2 will be reduced, dollar-for-dollar, by
any amounts received by Executive under any disability insurance policy or plan
provided to Executive and paid for by Employer. If Executive’s inability to
perform the essential duties of his employment on a full-time basis continues
for more than one hundred eighty (180) days after the Onset of Disability or for
periods aggregating more than one hundred eighty (180) days during any twelve
(12) month period, then Employer may, upon written notice to Executive,
terminate Executive’s employment, and Executive’s rights to compensation and
benefits hereunder, except that Executive will be entitled to any unpaid portion
of his Base Salary and accrued benefits up to the date of termination and any
benefits which are to be continued or paid after the date of termination in
accordance with the terms of the corresponding benefit plans or programs.

“Onset of Disability” means the first day on which Executive is unable to
perform the essential duties of his employment on a full-time basis by reason of
such injury or sickness.

4.3 Termination for Cause. Employer may, at any time, upon written notice to
Executive, terminate Executive’s employment, and Executive’s rights to
compensation and benefits hereunder, for Cause (as defined in this Section 4.3),
except that Executive will be entitled to any unpaid portion of his Base Salary
and accrued benefits up to the date of termination and any benefits which are to
be continued or paid after the date of termination in accordance with the terms
of the corresponding benefit plans or programs.

“Cause” will exist if the Board or the Compensation Committee in good faith
determines that (i) Executive is grossly negligent or engaged in willful
misconduct in the performance of his duties under this Agreement ,
(ii) Executive is convicted of, or enters a plea of guilty or nolo contendere
to, a crime constituting a felony or any criminal offense involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof other than an automobile offense, or (iii) Executive breaches, in a
material respect, this Agreement or any written material agreement between the
Executive and Employer or violates, in a material respect, Employer’s Code of
Business Conduct or any of Employer’s material policy statements.
Notwithstanding the foregoing, Cause shall only exist after (A) Employer
delivers written notice to Executive of its intention to terminate for Cause
within ninety (90) days after Employer has actual knowledge of the facts and
circumstances upon which Employer seeks to rely as a basis for its right to
terminate for Cause, (B) such notice sets forth in reasonable detail such facts
and circumstances and (C) Executive has failed to correct any of the events
listed in clauses (i)-(iii) of the immediately preceding sentence, if such
events are reasonably capable of being corrected, within thirty (30) days
following delivery of Employer’s written notice of its intention to terminate
for Cause.

 

4



--------------------------------------------------------------------------------

4.4 Termination Without Cause. Employer may, upon ten (10) days prior written
notice to Executive, terminate Executive’s employment, and Executive’s rights to
compensation and benefits hereunder, for any reason or no reason, in which case
Employer will pay to Executive his Base Salary, in accordance with Employer’s
normal payroll practices, until the end of the period following such termination
(the “Severance Period”) as follows:

 

Termination Occurring During

   Severance Period

First Year of Term

   24 Months

Second Year of Term

   18 Months

Third Year of Term

   12 Months

Thereafter

   12 Months

4.5 Resignation. Executive may, upon thirty (30) days prior written notice to
Employer, resign or terminate Executive’s employment with Employer, for any
reason Executive deems appropriate, in which case Executive will be entitled to
any unpaid portion of his Base Salary and accrued benefits up to the date of
resignation or termination and any benefits which are to be continued or paid
after the date of resignation or termination in accordance with the terms of the
corresponding benefit plans or programs.

4.6 Termination By Employer Without Cause; Resignation by Executive for Good
Reason Following a Change in Control. If within ninety (90) days before or seven
hundred thirty (730) days following a Change in Control (as defined below),
Employer terminates Executive’s employment without Cause or Executive resigns
for Good Reason (as defined below), then (a) Executive will be entitled to the
payments and benefits described in Section 4.4 upon such termination or
resignation, and (b) notwithstanding any contrary provision contained in any of
Executive’s outstanding Equity Awards (as defined below) or in any of Employer’s
Equity Plans (as defined below), all Equity Awards held by Executive shall
immediately become fully vested, all restrictions set forth in such Equity
Awards related to the passage of time and/or continued employment shall
immediately lapse, all option shares and other rights exercisable under such
Equity Awards shall immediately become fully exercisable, and Executive shall
have continued exercisability of each stock option and stock appreciation right
held by Executive (if any) for the remaining term of each such Equity Award;
provided, however, that for stock options and stock appreciation rights granted
prior to the date of this Agreement, such period shall not exceed the latest
date possible that would not cause such option or stock appreciation right to
become subject to Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

“Change in Control,” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of Employer representing more than fifty percent (50%) of the
combined voting power of Employer’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction, covered by subsection
(ii) below. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (A) on account of the acquisition of securities of Employer from
Employer by an investor, any Affiliate (as such term is defined in Rule 405 of
the Securities Act of 1933, as amended) thereof or any other Exchange Act Person
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for Employer through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by Employer reducing the number of shares outstanding, provided that
if a Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by Employer, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) Employer and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of Employer immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
corporation, partnership, limited liability company or other entity (each an
“Entity”) in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of Employer immediately prior to such transaction;

(iii) the stockholders of Employer approve or the Board approves a plan of
complete dissolution or liquidation of Employer, or a complete dissolution or
liquidation of Employer shall otherwise occur;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of Employer and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of Employer and its subsidiaries to
an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of Employer in
substantially the same proportions as their Ownership of the outstanding voting
securities of Employer immediately prior to such sale, lease, license or other
disposition; or

(v) individuals who, on the date of this Agreement, are directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
directors; provided, however, that if the appointment or election (or nomination
for election) of any new director was approved or recommended by a majority vote
of the Incumbent

 

6



--------------------------------------------------------------------------------

Board, such new director shall be considered a member of the Incumbent Board,
unless such new director’s initial assumption of office occurs as a result of or
in connection with either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended) or other actual or threatened solicitation of
proxies or consents by or on behalf of an Entity other than the Incumbent Board.

“Equity Award” means any stock option, restricted stock award, restricted stock
unit or other equity incentive award of any type granted by Employer to
Executive, whether granted before, on or after the date of this Agreement, as
the same may be adjusted or converted as a result of any recapitalization, stock
dividend, spin-off or similar event.

“Equity Plan” means any stock option plan, restricted stock plan or other equity
incentive or equity compensation plan of Employer.

“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) Employer or any Affiliate, (ii) any employee
benefit plan of Employer or any Affiliate or any trustee or other fiduciary
holding securities under an employee benefit plan of Employer or any Affiliate,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) an Entity Owned, directly or indirectly, by the
stockholders of Employer in substantially the same proportions as their
Ownership of stock of Employer or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) that, as of the date of this Agreement, is the Owner, directly
or indirectly, of securities of Employer representing more than fifty percent
(50%) of the combined voting power of Employer’s then outstanding securities.

“Good Reason” means the occurrence of one or more of the following events or
conditions, without the Executive’s express prior written consent, provided that
upon the first occurrence of any such event or condition, Executive shall have
given Employer notice that he is resigning his employment with Employer due to
the occurrence of such event or condition and Employer shall not have corrected
the situation within ten (10) days after the Executive gives such notice:

(i) a material reduction in Executive’s duties, positions, titles, offices,
authority or responsibilities relative to the duties, position, titles, offices,
authority or responsibilities in effect immediately prior to the first to occur
of the event or condition resulting in Executive’s notice of resignation and the
Change in Control; the assignment to Executive of any duties or responsibilities
that are substantially inconsistent with Executive’s duties, positions, titles,
offices, authority or responsibilities as in effect immediately before such
assignment; or any removal of Executive from or failure to reappoint or reelect
Executive to any of such positions, titles or offices; provided that any of the
foregoing that result solely from the fact that Employer is no longer a publicly
traded and listed company shall not by itself constitute Good Reason under this
clause (i); and provided further that the reduction in Executive’s positions and
responsibilities contemplated by Section 2.2 hereof shall not by itself
constitute Good Reason under this clause (i);

 

7



--------------------------------------------------------------------------------

(ii) a reduction in Executive’s Base Salary as in effect immediately prior to
the first to occur of the event or condition resulting in Executive’s notice of
resignation and the Change in Control;

(iii) a reduction in Executive’s bonus or other cash incentive compensation
opportunity as in effect immediately prior to the first to occur of the event or
condition resulting in Executive’s notice of resignation and the Change in
Control; a reduction or negative change in Executive’s equity award or other
long-term non-cash incentive opportunities (the value of which is measured as of
the date of grant using a reasonable valuation methodology consistently
applied); or a reduction or negative change in Executive’s benefits other than
Base Salary, bonus or other cash and non-cash incentive compensation as in
effect immediately prior to the first to occur of the event or condition
resulting in Executive’s notice of resignation and the Change in Control;
provided that Good Reason shall not exist under this clause (iii) if, after a
Change in Control, Employer offers Executive a range of cash and non-cash bonus
and incentive opportunities and other benefits which, taken as a whole, are
comparable to the cash and non-cash bonus and incentive opportunities and other
benefits provided to Executive immediately prior to the Change in Control;

(iv) the failure of the Company to timely pay or provide to Executive any
portion of Executive’s compensation or benefits then due to Executive;

(v) a relocation of Executive’s principal place of employment that will result
in an increase of more than thirty (30) miles in Executive’s one-way commute as
compared to the Executive’s one-way commute, prior to the first to occur of the
event or condition resulting in Executive’s notice of resignation and the Change
of Control;

(vi) any material breach by Employer of this Agreement or any material agreement
between Employer and Executive, including any indemnification agreement or
agreement relating to any Equity Award; or

(vii) the failure by Employer to obtain, before a Change in Control occurs, an
agreement in writing from any successors and assigns to all or substantially all
of the business or assets of Employer to assume and agree to perform this
Agreement unless otherwise assumed by such successors and assigns by operation
of law.

“Own,” “Owned,” “Owner,” “Ownership” means that in relation to certain
securities, a person or Entity, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power, which includes the power to vote or to direct the voting, with respect to
such securities.

 

8



--------------------------------------------------------------------------------

4.7 Release. Notwithstanding the foregoing, Executive will not receive any of
the payments set forth under Section 4, unless upon Executive’s termination of
employment Executive furnishes Employer with an effective waiver and release of
claims (the “Release”) in the form attached hereto as Exhibit “A”.

4.8 Application of Section 409A. In the event that any cash severance benefit or
continued medical benefit under this Section 4 fails to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended, as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then the payment of such benefits will be delayed to the minimum extent
necessary so that such benefits are not subject to the provisions of
Section 409A(a)(1) of the Code. The Board may attach conditions to or adjust the
amounts paid pursuant to this Section 4.8 to preserve, as closely as possible,
the economic consequences that would have applied in the absence of this
Section 4.8; provided, however, that no such condition or adjustment will result
in the payments being subject to Section 409A(a)(1) of the Code.

4.9 Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from Employer
pursuant to this Agreement or otherwise (a “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion of the Payment, up to and including the total Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order: reduction of cash
payments; cancellation of accelerated vesting of Equity Awards; reduction of
employee benefits. If acceleration of vesting of Equity Award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of Executive’s Equity Awards unless Executive elects in
writing a different order for cancellation.

Employer shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group that
effected the Change in Control. Employer shall bear all expenses with respect to
the determinations by such accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Employer or Executive) or such other time as

 

9



--------------------------------------------------------------------------------

requested by Employer or Executive. If the accounting firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish Employer and Executive with
an opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. Employer shall be entitled to rely upon
the accounting firm’s determinations, which shall be final and binding on all
persons.

5. Procedure Upon Termination. Upon termination of his employment, Executive
will promptly return to Employer all documents (including copies) and other
materials and property of Employer, or pertaining to its business, including
without limitation partner, customer and prospect lists, contracts, files,
manuals, letters, reports and records in his possession or control, no matter
from whom or in what manner acquired.

6. Inventions. Executive will promptly and fully communicate to Employer, in
writing, all trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (collectively
referred to as “Inventions”), whether or not patentable or registrable under
copyright or similar statutes, which are made, conceived, reduced to practice or
learned by Executive, whether alone or jointly with others, at any time during
the term of Executive’s employment with Employer, which relate to the business
or operations of Employer or which relate to methods, designs, products or
systems sold, leased, licensed or under development by Employer (such concepts,
ideas and designs are referred to as “Employer Inventions”). Executive
acknowledges that Employer owns all right, title and interest in and to any and
all Employer Inventions (and all Proprietary Rights with respect thereto) and
hereby assigns and agrees to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Employer (or to such third party as Employer may
direct) all of Executive’s right, title and interest in and to any and all
Employer Inventions (and all Proprietary Rights with respect thereto). Executive
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of Executive’s employment and
which are protectable by copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C., Section 101). Executive will, at Employer’s
expense, sign all documents and take such other actions as Employer may
reasonably request to confirm its ownership in Employer Inventions.

“Proprietary Rights” means all trade secret, patent, copyright, mask work and
other intellectual property rights throughout the world.

7. Nondisclosure. At all times during Executive’s employment with Employer and
thereafter, except with the express prior written consent of an executive
officer of Employer other than Executive or in connection with the proper
performance of services under this Agreement, Executive will not, directly or
indirectly, communicate, disclose or divulge to any Person, or use for the
benefit of any Person, any Proprietary Information or any Third Party
Information.

“Proprietary Information” means any and all confidential and/or proprietary
knowledge, data or information of Employer, no matter when or how acquired. By
way of illustration, but not limitation, Proprietary Information includes
(i) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know- how,
improvements, discoveries, developments, designs and techniques (collectively
referred to as “Inventions”); (ii) the terms

 

10



--------------------------------------------------------------------------------

and details of contracts and arrangements with and proposals to entities for
which Employer operates e-commerce businesses (“Partners”) and prospective
Partners; (iii) personal, financial and other information obtained from
customers of the e-commerce businesses that Employer operates (“E-Commerce
Customers”); (iv) non-public pricing information, vendor prices, buying and
pricing strategies and merchandise plans, including the terms of contracts and
arrangements with vendors; (v) promotional, marketing and advertising strategies
and plans, including the terms of contracts and arrangements relating to
promotions, marketing and advertising; (vi) non-public financial and statistical
information relating to Employer, its business and the e-commerce businesses
operated by Employer, including budgets, financial and business forecasts,
expansion plans and business strategies; and (vii) information regarding the
skills and compensation of other employees of Employer. For purposes of this
Section 7, confidential information will not include any information which is
now known by the general public, which becomes known by the general public other
than as a result of a breach of this Agreement by Executive or which is
independently acquired by Executive.

“Person” means any individual, sole proprietorship, joint venture, partnership,
corporation, association, cooperative, trust, estate, government body,
administrative agency, regulatory authority or other entity of any nature.

“Third Party Information” means any and all confidential or proprietary data,
knowledge and information received from third parties, including Partners,
prospective Partners and E-Commerce Customers, subject to a duty on Employer’s
part to maintain the confidentiality of such data, knowledge or information and
to use it only for certain purposes.

8. Non-Competition. Executive acknowledges that Employer’s business is highly
competitive. Accordingly, for the longer of (i) one (1) year after the date of
the termination of Executive’s employment with Employer for any reason or
(ii) the period of time with respect to which Employer is paying Executive
severance or separation compensation (the “Restricted Period”), except with
Employer’s express prior written consent, Executive will not, directly or
indirectly, in any capacity, for the benefit of any Person:

(a) Communicate with or solicit any Person who, as of or during the one (1) year
prior to the termination of Executive’s employment with Employer, was an
employee, consultant, agent or representative of Employer or any of its
subsidiaries, or who, during the restricted Period, becomes an employee,
consultant, agent or representative of Employer or any of its subsidiaries, in
any manner which interferes or might interfere with such Person’s relationship
with Employer or any such subsidiary, or in an effort to obtain any such
employee, consultant, agent or representative as an employee, consultant, agent
or representative of any other Person;

(b) Communicate with or solicit any Person who, as of or during the one (1) year
prior to the termination of Executive’s employment with Employer, was a partner,
customer, client or prospect of Employer or any of its subsidiaries, or who,
during the Restricted Period, becomes a partner, customer, client or prospect of
Employer or any of its subsidiaries, in any manner

 

11



--------------------------------------------------------------------------------

which interferes or might interfere with such Person’s relationship with
Employer or any such subsidiary, or in an effort to obtain any such a partner,
customer, client or prospect as a partner, customer, client or prospect of any
other Person which conducts a business competitive with all or any material part
of the Business; or

(c) Establish, own, manage, operate or control, or participate in the
establishment, ownership, management, operation or control of, or be a director,
officer, employee, agent or representative of, or be a consultant to, any Person
which conducts a business competitive with all or any material part of the
Business.

9. Consideration and Enforcement of Covenants. Executive expressly acknowledges
that the covenants contained in Sections 6, 7 and 8 of this Agreement
(“Covenants”) are a material part of the consideration bargained for by Employer
and, without the agreement of Executive to be bound by the Covenants, Employer
would not have agreed to enter into this Agreement. Executive acknowledges that
any breach by Executive of any of the Covenants will result in irreparable
injury to Employer for which money damages could not adequately compensate. If
there is such a breach, Employer will be entitled, in addition to all other
rights and remedies which Employer may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Executive and
all other Persons involved therein from continuing such breach. The existence of
any claim or cause of action which Executive or any such other Person may have
against Employer will not constitute a defense or bar to the enforcement of any
of the Covenants. If Employer must resort to litigation to enforce any of the
Covenants which has a fixed term, then such term will be extended for a period
of time equal to the period during which a breach of such Covenant was
occurring, beginning on the date of a final court order (without further right
of appeal) holding that such a material breach occurred or, if later, the last
day of the original fixed term of such Covenant. If any portion of any Covenant
or its application is construed to be invalid, illegal or unenforceable, then
the other portions and their application will not be affected thereby and will
be enforceable without regard thereto. If any of the Covenants is determined to
be unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination will have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant will then
be enforceable in its reduced or limited form. Any breach of the Covenants
contained herein shall constitute a material breach of this Agreement and shall
discharge, to the extent not prohibited by applicable law, Employer from any and
all of its obligations to make payments or provide benefits under any provision
of this Agreement including Section 4 hereof.

10. No Mitigation. Executive shall not be required to mitigate the amount of any
payments and/or benefits under this Agreement by seeking other employment or
otherwise. The payments and/or benefits to be provided pursuant to Section 4
hereof shall not be reduced by any compensation or benefits payable or provided
to Executive as a result of employment by another employer after the date of
termination or otherwise. The specific arrangements referred to in this
Agreement are not intended to exclude any other payments and/or benefits which
may be available to Executive upon a termination of employment with Employer
pursuant to any other agreement between Employer and Executive.

 

12



--------------------------------------------------------------------------------

11. Survival of Obligations. Notwithstanding anything to the contrary contained
herein, Section 5 through Section 17 of this Agreement shall survive any
termination of this Agreement and the termination of the Employment Term.
Certain payments and benefits owed to Executive under Section 4 hereof shall
survive the termination of this Agreement to the extent provided for in
Section 4.

12. Applicable Law. This Agreement will be governed by and construed in
accordance with the substantive laws (and not the choice of laws rules) of the
Commonwealth of Pennsylvania applicable to contracts made and to be performed
entirely therein. Each of the parties irrevocably consents to service of process
by certified mail, return receipt requested, postage prepaid, to the address at
which such party is to receive notice in accordance herewith. Each of the
parties irrevocably consents to the jurisdiction of the state courts in
Montgomery County, Pennsylvania and the federal courts in the Eastern District
of Pennsylvania in any and all actions between the parties arising hereunder.

13. Notices. All notices, consents or other communications required or permitted
to be given under this Agreement must be in writing and will be deemed to have
been duly given (i) when delivered personally, (ii) three (3) business days
after being mailed by first class certified mail, return receipt requested,
postage prepaid, or (iii) one (1) business day after being sent by a nationally
recognized express courier service, postage or delivery charges prepaid, to the
parties at their respective addresses stated on the first page of this
Agreement. Notices may also be given by prepaid telegram, facsimile or
electronic mail and will be effective on the date transmitted if confirmed
within twenty-four (24) hours thereafter by a signed original sent in the manner
provided in the preceding sentence. Either party may change its address for
notice and the address to which copies must be sent by giving notice of the new
address to the other party in accordance with this Section 13, provided that any
such change of address notice will not be effective unless and until received.

14. Prior Agreements. Executive represents to Employer (i) that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder, (ii) that Executive’s execution of this Agreement and
Executive’s employment hereunder do not constitute a breach of any contract,
agreement or understanding, oral or written, to which Executive is a party or
which Executive is bound, and (iii) that Executive has full legal right and
capacity to execute this Agreement and to enter into employment by Employer. All
prior employment agreements between Executive and Employer are hereby terminated
as of the date hereof as fully performed on both sides.

15. Parties in Interest. This Agreement is for the personal services of
Executive and will not be assignable by either party without the express prior
written consent of the other party; provided, however, that Employer shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform if no
such succession had taken place; provided, further, that no such assumption or
agreement by such successor shall relieve

 

13



--------------------------------------------------------------------------------

Employer of any of its obligations under this Agreement. Subject to the
provisions of Section 4 and this Section 15, this Agreement will inure to the
benefit of and bind each of the parties hereto and the successors and assigns of
Employer and the personal representatives, estate and heirs of Executive.

16. Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous, oral or written, express or implied, agreements and
understandings.

17. Amendment and Waiver. This Agreement may not be amended, modified or
terminated unless in writing and signed by Executive and a duly authorized
representative of Employer other than Executive. No waiver with respect to this
Agreement will be enforceable unless in writing and signed by the party against
which enforcement is sought (which, in the case of the Employer, must be a duly
authorized representative of Employer other than Executive). Neither the failure
nor any delay on the part of either party to exercise any right, remedy, power
or privilege under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor will any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.

18. Section Headings. Any headings preceding the text of any of the Sections or
Subsections of this Agreement are inserted for convenience of reference only,
and will neither constitute a part of this Agreement nor affect its
construction, meaning, or effect.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first stated above.

 

GSI COMMERCE, INC.     By:   /s/ Michael G. Rubin       /s/ Robert Liewald  
Michael G. Rubin       ROBERT LIEWALD   Chairman and Chief Executive        
Officer      

 

14



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the benefits and mutual agreements set forth in the
Employment Agreement, dated August 21, 2006 (the “Agreement”), between GSI
Commerce, Inc, (“Employer”) and Robert Liewald (“Executive”), to which this form
is attached, Executive, intending to be legally bound, agrees to the following
release and waiver (“Release and Waiver”):

In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive and the other commitments of
Employer in the Agreement, Executive and his or her heirs, representatives,
agents and attorneys hereby generally and completely releases Employer and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct or
omissions occurring prior to Executive signing this Release and Waiver. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Executive’s employment with Employer or the termination
of that employment; (2) all claims related to Executive’s compensation or
benefits from Employer, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in Employer;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the Pennsylvania Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, this general release specifically
excludes any and all claims that Executive may have in regard to (a) any ongoing
severance or employment obligations of Employer to Executive under the Agreement
or any other written agreement or arrangement between Employer and Executive,
including any bonus plan, benefit plan and other agreement or arrangement,
(b) any ongoing obligations of Employer to Executive under any written stock
option agreement, restricted stock award agreement, restricted stock unit award
agreement or other equity award agreement evidencing an option or other equity
award granted or awarded by Employer to Executive, (c) any indemnification
obligations of Employer to Executive as a former director, officer and/or
employee of Employer or any of its subsidiaries pursuant to Employer’s
certificate of incorporation or bylaws or any indemnification or other written
agreement, (d) any rights Executive may have under any directors and officers
liability insurance policy of Employer, and (e) any rights Executive may have
arising by virtue of his status as a stockholder of Employer.

Executive also acknowledges that he or she has read and understands Section 1542
of the Pennsylvania Civil Code which reads as follows: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” Executive hereby expressly
waives and relinquishes all rights and benefits under that section and any law
of any jurisdiction of similar effect with respect to any claims he or she may
have against Employer.



--------------------------------------------------------------------------------

Executive acknowledges that, among other rights, he or she is waiving and
releasing any rights he or she may have under ADEA, that this Release and Waiver
is knowing and voluntary, and that the consideration given for this Release and
Waiver is in addition to anything of value to which he or she was already
entitled as an executive of Employer. Executive further acknowledges that he or
she has been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the release and waiver granted herein does not relate to claims under
the ADEA which may arise after this Release and Waiver is executed; (b) he or
she should consult with an attorney prior to executing this Release and Waiver;
(c) he or she has twenty-one (21) days in which to consider this Release and
Waiver (although he or she may choose voluntarily to execute this Release and
Waiver earlier); (d) he or she has seven (7) days following the execution of
this Release and Waiver to revoke his or her consent to this Release and Waiver;
and (e) this Release and Waiver shall not be effective until the eighth day
after he or she executes this Release and Waiver and the revocation period has
expired (the “Effective Date”).

This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Employer and Executive with regard to the subject matter hereof. Executive is
not relying on any promise or representation by Employer that is not expressly
stated herein. This Release and Waiver may only be modified by a writing signed
by both Executive and a duly authorized officer of Employer.

 

Date:          By:              ROBERT LIEWALD

 

2